DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed April 8, 2021 have been fully considered but they are not persuasive. 

Applicant argues Lyren fails to disclose "repositioning of the virtual object based on the relative movement, or the temporary halting of the movement of the virtual object" that reaches a Response Under 37 CFR § 1.111 Page 8 threshold according to the second determination.Serial No.: 16/946,453 Docket No.: 0059-567002
Filing Date: 6/23/2020Title: INTERACTION BETWEEN A VIEWER AND AN OBJECT IN AN AUGMENTED REALITY ENVIRONMENT 
In response, Lyren teaches moving the virtual object in an equal and opposite movement (Para 86) maintains a distance (Para 80) of the virtual object within a field of view.  The equal distance at which the virtual object is moved corresponds to a threshold distance that when reached results in the reposition of the virtual object at a position that is opposite the movement of the display device.  Additionally, moving the virtual object a distance is performed in response to repositioning the virtual object as a result of display device contact.  Therefore, Lyren is a result of the "repositioning of the virtual object based on the relative movement, or the temporary halting of the movement of the virtual object" that reaches a Response Under 37 CFR § 1.111 Page 8 threshold according to the second determination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 11, 14-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philip Lyren, US 2020/0013227 A1.

Independent claim 1, Lyren discloses a method comprising: 

triggering rendering of an augmented reality (AR) environment having a virtual viewer configured for generating views of the AR environment (i.e. wearable device provides view of augmented reality – Para 25; Fig. 15-17); 

triggering rendering of a virtual object at a position in the AR environment (i.e. provide display of a virtual object – Para 75; Fig. 15-17); 

performing a first determination that the virtual viewer and the virtual object contact each other as a result of relative movement between the virtual viewer and the virtual object (i.e. the user/wearable electronic moves toward the virtual object – Para 100); 

in response to the first determination, repositioning the virtual object in the AR environment based on relative movement between the virtual viewer and the virtual object (i.e. moving/offsetting the positon of the virtual object based on movement of the display device – Para 84), or temporarily halting a movement of the virtual object;

repositioning of the virtual object based on the relative movement, or the temporary halting of the movement of the virtual object (i.e. moving the virtual object in an equal and opposite movement – Para 86 – that maintains a distance – Para 80 – and/or keeps the virtual object visible within a field of view – Para 94; exemplary methods of visualizing a virtual object are combinable - Para 265); and 

in response to the second determination, relocating the virtual object (i.e. switch the virtual object location from one side of an object to another side of the object – Para 95, 98, 100; Fig. 6 “610”).  



It is obvious at the effective date of invention to include performing a second determination that the reposition of the virtual object reaches a threshold with the method of Lyren because repositioning a virtual object to a position that is opposite the display device movement direction and an equivalent distance that indicates a threshold reached yields predictable results.  


Claim 2. Lyren discloses the method of claim 1, wherein the threshold is defined based on a length of the virtual object in a direction of the relative movement (i.e. maintain distance from an end point of the virtual object as the length of the object is moved – Fig. 17B; Para 80).   


Claim 3. Lyren discloses the method of claim 1, wherein the repositioning comprises performing a linear translation of the virtual object according to a continued movement of the virtual viewer (i.e. moving a virtual object from left to right in accordance with the display device motion – Para 84, 95).  




Claim 11. Lyren discloses the method of claim 1, wherein relocating the virtual object results in the virtual viewer being on an opposite side of the virtual object than the virtual viewer was before the first determination and during the repositioning of the virtual object (i.e. switch the virtual object location from one side of an object to another side of the object – Para 95, 98, 100; Fig. 6 “610”).  



Independent claim 14, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claim 15. Lyren discloses the system of claim 14, wherein the relative movement between the virtual viewer and the virtual object comprises movement of the virtual viewer toward the virtual object (i.e. the user/wearable electronic moves toward the virtual object – Para 100).  


Claim 16. Lyren discloses the system of claim 15, wherein relocating the virtual object results in the virtual viewer being on an opposite side of the virtual object than the virtual 



Independent claim 20. The claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.








Claims 4-10 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philip Lyren, US 2020/0013227 A1 as applied to claims 1 and 14 above, and further in view of Gunter Niemeyer et al., US 10,362,299 B1.


Claim 4, Lyren discloses providing an AR environment for displaying an object upon detecting movement between an object and a user (Fig. 15-17).
 
Niemeyer discloses the method of claim 1, further comprising positioning, in response to the first determination, a fulcrum in the AR environment (i.e. the virtual space includes a robotic mechanism – Fig. 6 “678” – for providing a user with object interaction – col. 9, ll. 

It would have been obvious at the effective date of invention to combine Niemeyer’s 
positioning, in response to the first determination, a fulcrum in the AR environment, and defining a pivot arm from the virtual object to the fulcrum, wherein the repositioning of the object comprises rotating the virtual object and the pivot arm about the fulcrum with the method of Lyren because each teaches virtual object interaction, which is improved by use of a fulcrum and pivot arm that provide the advantage of increased dynamic interaction and realistic effects (Niemeyer, col. 2, ll. 50-59).


Claim 5. Lyren discloses providing an AR environment for displaying an object upon detecting movement between an object and a user (Fig. 15-17).
 
Niemeyer discloses the method of claim 4, wherein the fulcrum is defined above the virtual object in the AR environment (i.e. the robotic arm is above the virtual object 


It would have been obvious at the effective date of invention to combine Niemeyer’s fulcrum is defined above the virtual object in the AR environment with the method of Lyren because each teaches virtual object interaction, which is improved by use of a fulcrum and pivot arm that provide the advantage of increased dynamic interaction and realistic effects in coordination with user motion (Niemeyer, col. 2, ll. 50-59).



Claim 6. Lyren discloses providing an AR environment for displaying an object upon detecting movement between an object and a user (Fig. 15-17).
 
Niemeyer discloses the method of claim 4, wherein the fulcrum is defined below the virtual object in the AR environment (i.e. the robotic arm is above the virtual object position that corresponds to the physical object – Fig. 6), which Lyren fails to disclose.  

Similar rationale as applied in the rejection of claim 5 applies herein.



Claim 7. Lyren discloses providing an AR environment for displaying an object upon detecting movement between an object and a user (Fig. 15-17).
Niemeyer discloses the method of claim 4, wherein the positioning of the fulcrum and definition of the arm are performed according to a generalized behavior defined for all properties in the AR environment (i.e. the physical object and corresponding virtual object are moved to allow orienting the object in coordination with tracked user body/foot motion – col. 5, ll. 55-65; col. 6, ll. 8-15; col. 10, ll. 6-26), which Lyren fails to disclose.  


It would have been obvious at the effective date of invention to combine Niemeyer’s 
positioning of the fulcrum and definition of the arm are performed according to a generalized behavior defined for all properties in the AR environment with the method of Lyren because each teaches virtual object interaction in coordination with user motion, which is improved by use of a fulcrum and pivot arm that provide the advantage of increased dynamic interaction and realistic effects (Niemeyer, col. 2, ll. 50-59).



Claim 8. Lyren discloses providing an AR environment for displaying an object upon detecting movement between an object and a user (Fig. 15-17).
 



It would have been obvious at the effective date of invention to combine Niemeyer’s moving the fulcrum along an original direction of the movement of the virtual object with the method of Lyren because each teaches virtual object interaction based on corresponding motion of a user, which is improved by use of a fulcrum and pivot arm that provide the advantage of increased dynamic interaction and realistic effects in coordination with user motion (Niemeyer, col. 2, ll. 50-59).



Claim 9. Lyren discloses providing an AR environment for displaying an object upon detecting movement between an object and a user (Fig. 15-17).
 
Niemeyer discloses the method of claim 8, wherein the threshold comprises that the fulcrum reaches a position (i.e. the robotic mechanism maintains a predetermined distance from the object – col. 10, ll. 10-15).

It would have been obvious at the effective date of invention to combine Niemeyer’s threshold comprises that the fulcrum reaches a position with the method of Lyren 


Claim 10. Lyren discloses the method of claim 8, wherein relocating the virtual object results in the virtual viewer being on an opposite side of the virtual object than the virtual viewer was before the first determination (i.e. switch the virtual object location from one side of a real object to another side of the real object – Para 98).  



Claim 17. Lyren discloses providing an AR environment for displaying an object upon detecting movement between an object and a user (Fig. 15-17).
 
Niemeyer discloses the system of claim 14, wherein the relative movement between the virtual viewer and the virtual object comprises movement of the virtual object toward the virtual viewer (i.e. the virtual object may move away or toward the user – col. 4, ll. 50-55).

It would have been obvious at the effective date of invention to combine Niemeyer’s relative movement between the virtual viewer and the virtual object comprises 



Claims 18 and 19, the corresponding rationale as applied in the rejection of claims 4 and 10 apply herein.





Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philip Lyren, US 2020/0013227 A1 as applied to claims 1 and 14 above, and further in view of Jon Wiley et al., US 2017/0169616 A1.


Claim 12. Lyren discloses applying an effect to a virtual object in contact with a user of a display device (Para 120-122).

Lyren fails to discloses the method of claim 1, further comprising applying an effect to the virtual object in response to the first determination, and removing the effect in response to the second determination.



It would have been obvious at the effective date of invention to combine Wiley’s applying an effect to the virtual object in response to the first determination, and removing the effect in response to the second determination with the method of Lyren because applying visual effects to the contacted virtual object improves user interaction with virtual objects (Wiley, Para 28).
 



Claim 13. similar rationale as applied in the rejection of claim 12 applies herein.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.